Citation Nr: 1026319	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for varicose 
veins.  

2.  Entitlement to service connection for sensorineural hearing 
loss in the left ear.

3.  Entitlement to service connection for sensorineural hearing 
loss in the right ear.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire


INTRODUCTION

The Veteran served on active duty from December 1970 to September 
1972, from January 3, 1986, to June 2, 1986, and from February 4, 
1991, to March 29, 1991.  The Veteran had other periods of 
service in a reserve component.   

This matter is back before the Board of Veterans' Appeals (Board) 
following an October 2009 Board remand.  It was originally on 
appeal from a June 2005 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board notes that the Veteran has submitted additional medical 
evidence since the last adjudication of the issues on appeal in a 
January 2006 Statement of the Case (SOC).  In a September 2009 
brief, the Veteran's representative waived local jurisdiction of 
this evidence.  Accordingly, the Board finds a referral of this 
evidence to the AOJ unnecessary.  

In April 2010, the Veteran testified before the undersigned at a 
Board hearing at the RO.  A transcript is of record and has been 
reviewed.  At the hearing, it was agreed that the record would be 
held open for 60 days for the submission of additional medical 
evidence.  The Board notes that the 60 day period has passed.  No 
new evidence has been submitted.  

In the June 2005 rating decision, RO determined that new and 
material evidence had not been submitted with respect to the 
claim of service connection for varicose veins.  In Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996), it was determined that the statutory scheme in 38 U.S.C.A. 
§§ 5108 and 7104 establishes a legal duty for the Board to 
consider new and material issues regardless of the RO's actions.  
The Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and before 
the Board may reopen such a claim, it must so find.  As such, the 
Board must make its own determination as to whether new and 
material evidence has been presented to reopen the claim.  

The issues of entitlement to service connection for sensorineural 
hearing loss in the left and right ears is addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1998, the Board denied service connection for varicose 
veins.  

2.  Evidence received since the May 1998 Board decision is 
cumulative of that previously of record.  


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient to 
reopen a claim of entitlement to service connection for varicose 
veins.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Stegall Considerations

In October 2009, the Board remanded this matter to the RO to 
afford the Veteran a requested Board hearing.  As discussed 
above, the Veteran participated in a Board hearing at the RO in 
April 2010.  The Board finds there has been compliance with the 
October 2009 remand orders.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

II. The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

As to applications to reopen, the United States Court of Appeals 
for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006), held that the terms "new" and "material" have 
specific, technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  Specifically, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim as well as notification of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit in light of 
the specific bases for the prior denial of the claim.

Initially, as to the application to reopen, the Board finds that 
there is no issue as to providing an appropriate application form 
or completeness of the application.  

The Board also finds that the written notice letters provided in 
February 2005, March 2006 and April 2006, fulfill the provisions 
of 38 U.S.C.A. § 5103(a) including notice of the specific element 
or elements required to establish service connection that were 
found insufficient in the previous denial as required by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 (2006) and notice of 
the regulations governing disability ratings and effective dates 
as required by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  While the claimant was not provided 
Kent and Dingess notice until after the June 2006 rating 
decision, the Board finds that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claim after reading the above 
letters as well as the rating decision and statement of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent evidence and conducted all 
appropriate development.  Specifically, the record shows that VA 
has obtained and associated with the claims file all available 
and identified in-service and post-service treatment records, 
including complete treatment records from the Veteran's reserve 
component service and records from Terry A. Treadwell, M.D.  

As to the private treatment records identified by the Veteran at 
his personal hearing (i.e., treatment records generated in 
connection with a workers' compensation claim for hearing loss 
and from a Dr. Kitchens), the Board notes that the record was 
held open for an additional 60 days beyond the April 2010 hearing 
date for the Veteran to submit these records.  Moreover, the 
Board finds that workers compensation records from a state agency 
are analogous to private, non Federal, records, because they are 
only considered in VA's possession on the date they are actually 
received by VA.  See 38 C.F.R. § 3.157 (2009).  Moreover, the 
Board notes that "the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the purtative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190. 192 (1991), See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while the VA 
does have a duty to assist the Veteran in the development of a 
claim, that duty is not limitless.  In the normal course of 
events, it is the burden of the Veteran to provide VA with 
authorizations to obtain his private treatment records.  If he 
does not do so, there is no burden on the VA to "turn up heaven 
and earth" to find them.  Hyson v. Brown, 5 Vet. App. 262 
(1993).  Therefore, the Board finds that VA adjudication of the 
current claim may go forward without these records.  

As to the workmen's compensation records, the Board also finds 
that since records related to hearing loss are not relevant to an 
application to reopen a claim for varicose veins, and therefore 
VA adjudication of the current claim may go forward without these 
records even if they were considered Federal records.  See Golz 
v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (holding that 
VA had no duty to request a Veteran's Social Security 
Administration (SSA) records when there was no specific 
allegation that the evidence, reports, or evaluations in 
conjunction with the SSA decision are relevant to the current 
claim and the SSA decision found in the record also does not 
identified testimony, documents, and/or medical reports relating 
to the Veteran's claim).

For claims to reopen finally adjudicated claims, VA must provide 
a medical examination or obtain a medical opinion only if new and 
material evidence has been presented.  38 C.F.R. 
§ 3.159(c)(4)(iii).  For reasons explained more fully below, the 
Board does not find that new and material evidence has been 
presented with respect to the claim of entitlement to service 
connection for varicose veins.  Thus, VA had no duty to provide a 
medical examination for that claimed condition and the failure to 
do so is not a breach of its duty to assist. 

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part of 
the claims file.  Hence, VA has fulfilled its duty to assist the 
Veteran in the prosecution of his claim, and adjudication of this 
appeal may go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  



III. New and Material Evidence

The Veteran and his representative contend that the claimant's 
varicose veins were caused by his military service.  It is also 
requested that the Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The Court has held that in determining whether the evidence is 
new and material, the credibility of the newly presented evidence 
is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give consideration 
to all of the evidence received since the May 1998 Board decision 
in light of the totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
38 C.F.R. § 3.303; See also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

With the above criteria in mind, the Board notes that since the 
May 1998 Board decision denied the Veteran's claim VA has 
received private medical records, duplicates of service treatment 
records, written statements in support of the claim from the 
Veteran and his representative, and personal hearing testimony.  

As to the medical evidence, it shows the Veteran's continued 
post-service complaints and/or treatment for varicose veins.  
However, the additional evidence does not demonstrate continuity 
of symptomatology for the claimed disorder or include a medical 
opinion linking the post-service disorder to a disease or injury 
that occurred while on active duty.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding a 
relationship between a current disability and events in service 
or an injury or disease incurred therein).  Further, the service 
treatment records are duplicative of those already of record. 

Therefore, the Board finds that this additional evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim because it does not show that the Veteran's varicose were 
due to his military service.  For this reason, this evidence is 
not new and material as it is cumulative of evidence previously 
considered.  38 C.F.R. § 3.156(a).

As to the written statements from the Veteran and his 
representative, including personal hearing testimony by the 
Veteran and his representative, these statements and testimony 
amount to nothing more than their continued claims that the 
claimant has varicose veins and that this disability was caused 
by his military service.  These contentions were, in substance, 
before VA when the Board last decided the claim in May 1998.  
Then, as now, lay persons not trained in the field of medicine, 
to include the claimant and his representative, are not competent 
to offer an opinion regarding such medical questions as to 
whether the claimant has a current disability due to military 
service because such an opinion requires medical training which 
neither the claimant or his representative have.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Davidson v. Shinseki, 581 F. 3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the Veteran and his 
representative continue to claim that the claimant has varicose 
veins due to his military service is not new evidence within the 
context of 38 C.F.R. § 3.156(a).  

Without new and material evidence the claim may not be reopened.  
Therefore, the benefit sought on appeal is denied.  Because the 
claimant has not fulfilled the threshold burden of submitting new 
and material evidence to reopen his finally disallowed claim, the 
benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of entitlement to service 
connection for varicose veins is denied.


REMAND

As to service connection for left ear hearing loss, the Board 
notes that while the Veteran's October 1970 pre-induction 
examination did not show a hearing loss disability as defined by 
38 C.F.R. § 3.385 (2009) in the left ear, a subsequent October 
1989 examination, which was conducted after his second period of 
active duty ended in June 1986 but before his third period of 
active duty began in February 1991, showed a hearing loss 
disability.  Specifically, pure tone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
25
30
20
LEFT
10
5
30
40
30

In view of the foregoing, the Board must conclude that the record 
contains clear and unmistakable evidence that the Veteran's left 
ear hearing loss pre-existed his third period of active service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  

Moreover, the Board observes that two subsequent audiological 
examinations revealed increased pure tone thresholds.  
Specifically, at the Veteran's subsequent March 1991 separation 
examination for his third period of active duty, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
30
35
25
LEFT
10
10
35
45
40

Likewise, an audiological evaluation conducted as part of a 
periodic examination in July 1991, four months after his 
separation from the third period of active duty, revealed the 
following pure tone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
35
45
40
LEFT
10
5
35
45
40

Consequently, the issue before the Board is whether the record 
contains clear and unmistakable evidence that this left ear 
hearing loss disability was not aggravated beyond its natural 
progression as a result of his third period of active duty from 
February 4, 1991, to March 29, 1991.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2009); Crowe v. Brown, 7 Vet. App. 
238 (1994); VAOPGCPREC 3-2003.  The Board finds a remand is 
required to obtain a medical opinion regarding this question.  
See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

As to the claim of service connection for right ear hearing loss, 
the Board notes that service and reserve service treatment 
records before, during, and after his first and second periods of 
active duty as well as during his third period of active duty are 
negative for complaints, diagnoses, or treatment for hearing loss 
in the right ear as defined by 38 C.F.R. § 3.385.  However, the 
audiological evaluation conducted just four months after his 
separation from the third period of active duty also revealed 
hearing loss in the right ear as defined by 38 C.F.R. § 3.385.  
The Board notes however that there is no evidence of record that 
this right ear hearing loss persisted to the present time.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that 
the requirement of a current disability is "satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim.").  
Therefore, the Board finds that a remand is necessary to afford 
the Veteran with a VA examination to see if he continues to have 
hearing loss in the right ear and the etiology of this hearing 
loss disability.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.

While the appeal is in remand status, another attempt should also 
be made to obtain and associate with the claims file the records 
generated in connection with the Veteran's claim for workers 
compensation for hearing loss and the private treatment records 
from a Dr. Kitchens that would show complaints and treatment for 
hearing loss as early as 1997.  See 38 U.S.C.A. § 5103A(b); Ivey 
v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on notice 
of their existence and has a duty to assist the Veteran to 
attempt to obtain them).  

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC, after obtaining an 
authorization from the Veteran, should obtain 
and associate with the claims file all 
records pertaining to his workers 
compensation claim for hearing loss.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file.  

2.  The RO/AMC, after obtaining an 
authorization from the Veteran, should obtain 
and associate with the claims file all 
private medical records from Dr. Kitchens.  
All requests and responses, positive and 
negative, should be associated with the 
claims file.  

3.  After undertaking the above development 
to the extent possible, the RO/AMC should 
arrange for the Veteran to be provided with 
an audiological examination.  The claims file 
and a copy of this remand should be forwarded 
to the examiner.  The claims file should be 
reviewed in its entirety prior to rendering 
an opinion and that fact should be indicated 
in the opinion.  All necessary testing should 
be conducted.  Based on an examination of the 
claimant as well as a review of the claims 
folder the examiner should answer the 
following questions:

a.  Do the results of the March 1991 and 
July 1991 audiological evaluations 
document aggravation of the Veteran's left 
ear hearing loss when compared to the 
October 1989 audiological evaluation? 

b.  Does the current examination reveal 
hearing loss in the right ear as defined 
by VA at 38 C.F.R. § 3.385?

c.  If the Veteran has hearing loss in the 
right ear as defined by VA, is that 
hearing loss as likely as not causally or 
etiologically related to any of the 
Veteran's periods of military service?  

Note 1:  In providing the requested opinions, 
the examiner should accept as fact that the 
Veteran's left ear hearing loss preexisted 
his third period of active duty service.  

Note 2:  In providing the requested opinions, 
the examiner is advised that "aggravation" 
is defined for legal purposes as a chronic 
worsening of the underlying condition, as 
opposed to a temporary flare-up of symptoms.  

Note 3:  In the providing answers to the 
above questions, the examiner should take 
into account the Veteran's statements that he 
worked as a small engine mechanic from 1972 
to 1991.  

Note 4:  The examiner is advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is medically sound to find in favor of 
causation as to find against causation.  More 
likely and as likely support the contended 
causal relationship; less likely weighs 
against the claim.  

4.  After undertaking the above development, 
the RO/AMC should provide the Veteran with 
updated VCAA notice in accordance with the 
Court's holding in Dingess, supra; 
38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. 
§ 3.159 (2009).

5.  Following the completion of the above 
development and after undertaking any 
additional evidentiary and/or procedural 
development which it deems to be necessary, 
the RO/AMC should readjudicate the Veteran's 
claims.  If any of the benefits sought on 
appeal remains denied, the RO/AMC should 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folders 
should be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


